Me. Justice Yantis delivered the opinion of the court: Earl R. Brake was a member of the Howitzer Co., 130th 'Inf. I. N. G. and was in the military bus-fire accident that occurred near Pana, Illinois, on July 26, 1933. (See Case vs State, C. of C. No. 2469.) A Military Medical Board made a physical examination of claimant on August 8, 1934, and found that there is no sign of scars or disability of any kind existing. Claimant testified that he was in the bus immediately behind the one that caught fire and that upon arriving where the bus was burning, he jumped on the running board of a private automobile to instruct the driver to go into Pana and send out nurses and doctors. While on the running board another car drove along side and caught claimant’s leg between the rear fenders of the two cars; that the leg was skinned and the muscles strained and the calf of the leg was bruised as a result. Claimant suffered temporary disability for two or three days, then went to Camp Grant with his Company and after he returned from Camp Grant was treated for about a week. He testified, however, that after his return from Camp Grant, there was no disability that made him unable to perform the duties of his regular employment. Claimant agrees with the report of the medical board as to permanent disability, and the court therefore finds, under authority of the Military Code that an allowance of $7.50 is merited and an award is made in favor of claimant in the sum of Seven and 50/100 Dollars ($7.50).